DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 and 59 in the reply filed on January 25, 2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/297,008, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the provisional application does not provide support for the height of the conducting interposer being between 5-lambda and 20-lambda and lambda is a wavelength of an ultrasound beam emitted by the modular array, as set forth in claim 1.  As such, the effective filing date is considered to be February 18, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 59, the claim recites in lines 5-6, “...changes in position and orientation of the one or more array modules relative to each other”.  Note that there may be only “one” array module and it is unclear as to how one array module may change in position/orientation relative to itself.  For examination purposes, Examiner assumes if there is only one array module, the array module changes simply in position/orientation in space.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al. (US Pub No. 2012/0143060), as cited by Applicant, alone, or alternatively, further in view of Lukacs et al. (US Pub No. 2016/0296975).
With regards to claim 1, Weekamp et al. disclose a modular array comprising:
one or more array modules, wherein each array module includes one or more transducer arrays, wherein each of the one or more transducer arrays comprises a plurality of piezoelectric elements (“piezoelectric contacts”) (paragraph [0012], [0036]-[0037], referring to the transducer assembly including “an array of transducer elements”; paragraph [0079]; Figure 14);
a conducting interposer (410, 22) arranged and configured to provide acoustic absorbing backing for the one or more transducer arrays (paragraph [0079]; paragraphs [0014], [0044]-[0052], referring to the interposer comprising “second material” (i.e. 
one or more Application Specific Integrated Circuits (ASICs) (414) (paragraph [0079]; Figures 1 and 14); 
wherein the conducting interposer (410, 22) and the one or more ASICs (414) are in electrical contact with each other at a first direct electrical interface (412, 418) (paragraphs [0077], [0079], referring to flex-pad (412) and the flex coil (418) which includes metalized vias being disposed between the ASIC (414) and the interposer (410) as seen in Figure 14, wherein the “flex-pad” provides electrical communication between the ASICs and the interposer; Figures 1 and 14); and
wherein the conducting interposer and the one or more transducer arrays are in electrical contact with each other at a second direct electrical interface (i.e. via the upper surface of the interposer with the “exposed contacts for electrical contact with piezoelectric contacts”) (paragraph [0079]; Figures 1 and 14).
	However, Weekamp et al. do not specifically disclose that a height of the conducting interposer is between 5-lambda and 20-lambda, and lambda is a wavelength of an ultrasound beam emitted by the modular array
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine optimization, to modify the height of the conducting interposer of Weekamp et al. to adopt the claimed height dimension, in order to determine the optimal height that provides a desired conducing/acoustic absorbing property.
Alternatively, Lukacs et al. disclose methods and devices for suppressing reverberations within an ultrasound transducer with a backing comprising of plurality of levels, wherein the backing may be of variable thickness and have five segments, where the first segment is of thickness ‘T’ and the additional four segments are each of an additional thickness equal to T+N(lambda/4), wherein N = 1…4 relative to the thinnest thickness, wherein the number of segments can be increased to further minimize the peak intensity and to further lengthen pulse duration or the backing has 81 segments, where the segments are each of additional thickness equal to ‘T+N(lambda/80) and where N = 1…80 relative to the thinnest segment (Abstract; paragraphs [0117]-[0119], note that if N = 4, in the first example, the thickness of the backing with 5/6 segments can be T + 5lambda (thus within the range of 5-20lambda) and in the other example, N could be selected such that the thickness of the backing with 81 segments could fall within the range of 5lambda-20lambda).  
	Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a height of the conducting interposer (which provides backing for the transducer array) of Weekamp et al. be between 5-lambda and 20-lambda, and lambda is a wavelength of an ultrasound beam emitted by the modular array, as taught by Lukacs et al., in order to suppress reverberations of an ultrasound transducer and minimize the peak intensity and further lengthen the pulse duration of a secondary pulse (Abstract; paragraphs [0117]-[0118]). 
	With regards to claim 8, Weekamp et al. disclose tha at least one of the one or more transducer arrays comprise multiple acoustic matching layers (paragraph [0037], [0039], referring to the plural “matching layers”).
Claims 2, 9, 11-12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., as applied to claim 1 above, and further in view of Kline-Schoder et al. (US Patent No. 5,938,612), as cited by Applicant.
With regards to claim 2, as discussed above, Weekamp et al. meet the limitations of claim 1.  However, they do not specifically disclose that a width of the modular array along an azimuthal direction and a height of the modular array along an elevation direction are roughly equal.
	Kline-Schoder et al. disclose an ultrasonic transducer array (20) having a plurality of transducer elements (22), wherein the transducer array may be designed with the length dimension (i.e. dimension along the elevation (Y) direction) being about equal to the width (i.e. dimension along the azimuth (X) direction) and is able to achieve a small footprint such that it can be used in confined-space applications (Abstract; column 8, lines 15-39; Figure 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the width of the modular array of Weekamp et al. along an azimuthal direction and a height of the modular array along an elevation direction be roughly equal, as taught by Kline-Schoder et al., in order to achieve a transducer array with a small footprint optimized for confined-space applications (column 8, lines 15-21).
	With regards to claim 9, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the conducting interposer comprises an electrically insulating grid frame with holes and a 
Kline-Schoder et al. disclose a conducting interposer (24) that comprises an electrically insulating grid frame with holes (i.e. extending from the top surface 34 of substrate 24 is a grid frame defined by kerfs 26, 30, 40 filled with corresponding connectors 28, 32 and barriers 42; column 5, lines 54-59; Figures 1-2) and a conduction material that is acoustically attenuating and fills the holes of the electrically insulating grid frame (i.e. connectors 28, 32 fill kerfs 26, 30 are made from electrically conducting and acoustically isolating material; column 5, lines 54-59), wherein such a design reduces cross talk between elements and enables fabrication of high performance arrays (column 5, lines 51-52).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the conducting interposer of Weekamp et al. comprise an electrically insulating grid frame with holes and a conduction material that is acoustically attenuating and fills the holes of the electrically insulating grid frame, as taught by Kline-Schoder et al., in order to reduce cross talk between elements and enable fabrication of high performance arrays (column 5, lines 51-52).
	With regards to claim 11, Kline-Schoder et al. disclose that the electrically insulating grid frame comprises a non-conducting material that is configured to suppress transmission of lateral acoustic modes (column 6, lines 3-4, column 8, lines 5-7; Figure 1, referring to the grid frame including kerfs 40 filled with barriers 42 which are non-conductive and configured laterally and are electrically and acoustically isolating and having a width half the height which minimizes the effects of lateral modes).

With regards to claim 14, Kline-Schoder et al. disclose that the conducting material comprises scattering ballons (column 6, lines 3-6, referring to the barriers (42) including glass balloons; column 5, lines 56-62, referring to connectors (28,32) made from material that is electrically conducting such as Chomerics 584 silver epoxy mixed with IG26 glass balloons).
With regards to claim 18, as discussed above, Weekamp et al. meet the limitations of claim 1.  However, they do not specifically disclose that a surface of the conducting interposer adjacent the first direct electrical interface comprises a crossing pattern of slots that are filled by silver loaded epoxy.
Kline-Schoder et al. disclose that a surface of the conducting interposer adjacent the first direct electrical interface comprises a crossing pattern of slots that are filled by silver loaded epoxy (column 5, lines 54-61; column 7, lines 10-15, referring to extending from the surface 34 of substrate 24 is a grid frame including kerfs 26, 30 filled with Chomerics 584 silver epoxy, which are adjacent to studs 60, 61 coupled to pads 62 defining a first electrical interface), wherein such a design reduces cross talk between elements and enables fabrication of high performance arrays (column 5, lines 51-52).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a surface of the conducting interposer adjacent the first direct electrical interface comprise a crossing pattern of slots that are .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., as applied to claim 1 above, and further in view of Kawabe et al. (US Patent No. 4,825,115), as cited by Applicant.
With regards to claim 3, as discussed above, Weekamp et al. meet the limitatons of claim 1.  However, they do not specifically disclose that a width of the modular array along an azimuthal direction is greater than two times a height of the modular array along an elevation direction.
Kawabe et al. disclose an ultrasonic transducer having a plurality of piezoelectric elements, wherein a width of the modular array along an azimuthal direction is greater than two times a height of the modular array along an elevation direction (Abstract; column 5, lines 60-67, referring to the ultrasonic transducer with piezoelectric elements arranged modularly in an array forming piezoelectric elemnt 1’ having a width (along the azimuthal direction) that is 20 mm wide, which is greater than two times the thickness (i.e. 0.4 mm thick) along an elevation direction; see Figure 3a). The ultrasonic transducer provides a high resolution and ability to control the ultrasonic beam radiated from it, not only in the azimuthal direction but also in the elevation direction (column 3, lines 57-61).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a width of the modular array of .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., as applied to claim 1 above, and further in view of Baumgartner et al. (US Pub No. 2010/0317972), as cited by Applicant.
With regards to claim 5, as discussed above, Weekamp et al. meet the limitations of claim 1.  However, they do not specifically disclose that pitches of the conducting interposer along azimuthal and elevation directions match respective pitches of a transducer array of the one or more transducer arrays.  
Baumgartner et al. disclose a system for improving the acoustic performance of an ultrasound transducer by reducing artifacts within the acoustic spectrum, wherein pitches of the conducting interposer (162) along azimuthal and elevation directions match respective pitches of a transducer array of the one or more transducer arrays (Abstract; paragraphs [0039]-[0040], referring to the interposer layer (162) including vias 166 with a pitch filled with conductive filler 168, which have an identical pitch/spacing to that of the transducer elements 144, 146 of the transducer assembly 142; Figures 3-4).  The pitch is such that an electrical connection is formed between interconnect pads (161) on beam-forming electronics 156 and each transducer element 144 (paragraph [0035]).
.

Claims 6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., as applied to claim 1 above, and further in view of Wodnicki et al. (US Pub No. 2013/0257224), as cited by Applicant.
With regards to claim 6, as discussed above, Weekamp et al. meet the limitations of claim 1.  However, they do not specifically disclose that the plurality of piezoelectric elements comprises a composite of PMN-PT or PIN-PMN-PT piezoelectric material, and insulating filler material.
Wodnicki et al. disclose an ultrasound acoustic assembly including a number of ultrasound acoustic arrays, each array comprising an acoustic stack comprising a plurality of piezoelectric elements, wherein the plurality of piezoelectric elements comprises a composite of PMN-PT or PIN-PMN-PT piezoelectric material (paragraph [0037], referring to the piezoelectric layer (42) diced into individual element, wherein the piezoelectric layer comprises PMN-PT material; Figure 5), and insulating filler material (paragraph [0053], referring to the dicing kerfs 13 being filled with silicone providing acoustic and electrical isolation).

With regards to claims 19-20, as discussed above, Weekamp et al. meet the limitations of claim 1.  However, they do not specifically disclose that the first direct electrical interface includes a conductive adhesive and either non-conductive spheres coated with a conducting metal or solid conductive spheres or that the first direct electrical interface comprises copper pillars or gold stud bumps..
Woodnicki et al. disclose manufacturing an ultrasound acoustic assembly, wherein the acoustic assembly includes a direct electrical interface (i.e. “first electrical interface”) including conductive adhesive and either non-conductive spheres coated with a conducting metal or solid conductive sphere (paragraph [0059], claim 18, referring to the conductive bumps (38) which are gold stud bumps attached to the substrate (50) which may comprise an interposer).  The conductive gold stud bumps provide uniform electrical connections (Abstract; paragraph [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first direct electrical interface of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., and further in view of Wodnicki et al. as applied to claim 6 above, and further in view of Kline-Schoder et al..
With regards to claim 7, as discussed above, the above combined references meet the limitations of claim 6.  However, they do not specifically disclose that the insulating filler material comprises a non-conducting epoxy, and the non-conducting epoxy includes one or more of a plasticizer or scattering balloons.
Kline-Schoder et al. disclose insulating filler material comprising a non-conducting epoxy, the non-conducting epoxy including one or more of a plasticizer or scattering balloons (column 6, lines 3-6, referring to the kerfs 40 being filled with barriers 42 which are mixtures of non-conductive epoxy and plastic ballons), wherein such a design reduces cross talk between elements and enables fabrication of high performance arrays (column 5, lines 51-52).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the insulating filler material of the above combined references comprise a non-conducting epoxy, and the non-conducting epoxy include one or more of a plasticizer or scattering balloons, as taught by Kline-.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., and further in view of Kline-Schoder et al., as applied to claim 9 and 11 above, and further in view of Baumgartner et al..
With regards to claim 10, as discussed above, the above combined references meet the limitations of claims 9 and 11.  However, they do not specifically disclose that a width along an elevation direction and a width along an azimuthal direction of the conducting material within the holes are each at least 90% of respective pitches of a transducer array of the one or more transducer arrays.
Baumgartner et al. disclose a system for improving the acoustic performance of an ultrasound transducer by reducing artifacts within the acoustic spectrum, wherein a width along an elevation direction and a width along an azimuthal direction of the conducting material within the holes are each at least 90% of respective pitches of a transducer array of the one or more transducer arrays (Abstract; paragraphs [0039]-[0040], referring to the pitches of vias 166 being filled with conductive filler 168 having a width along an elevation and azimuthal direction of interposer layer 162 and having identical pitches (and thus “at least 90% of respective pitches of a transducer array) to the transducer elements 144, 146 of the transducer assembly 142; Figures 3-4).  The pitch is such that an electrical connection is formed between interconnect pads (161) on beam-forming electronics 156 and each transducer element 144 (paragraph [0035]).

With regards to claim 13, as discussed above, the above combined references meet the limitations of claim 11. However, they do not specifically disclose that the conducting material has a same acoustic impedance as the non-conducting material.
Baumgartner et al. disclose a system for improving the acoustic performance of an ultrasound transducer by reducing artifacts within the acoustic spectrum, wherein the conducting material has a same acoustic impedance as the non-conducting material (paragraph [0040], referring to the conductive filler 168 having an acoustic impedance that is similar to non-conductive substrate 164 filling around the outside of vias 166; Figure 4), thus providing an electrical connection/pathway between the beamforming electronics and each of the transducer elements (paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the conducting material of the above combined references have a same acoustic impedance as the non-conducting material, as taught by Baumgartner et al., in order to provide an electrical connection/pathway between the beamforming electronics and each of the transducer elements and improve .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., and further in view of Kline-Schoder et al. as applied to claim 9 above, and further in view of Walter et al. (US Pub No. 2005/0257953), as cited by Applicant.
With regards to claim 15, as discussed above, the above combined references meet the limitations of claim 9.  However, they do not specifically disclose that the first direct electrical interface comprises a silver loaded epoxy that is plated with a layer of nickel and a layer of gold.
Walter et al. disclose a method of creating gold contacts so as to result in an external surface having a high density of electrically conductive contacts concentrated within a very small area and designed to facilitate ready interconnection between elements, wherein a direct electrical interface comprises a silver loaded epoxy that is plated with a layer of nickel and a layer of gold (Abstract; paragraphs [0038]-[0039], Figures 5-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first direct electrical interface of the above combined references comprise a silver loaded epoxy that is plated with a layer of nickel and a layer of gold, as taught by Walter et al., in order to improve an interconnection between conductive contacts by providing a ready interconnection .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., and in view of Kline-Schroder et al. and Walter et al. as applied to claim 15 above, and further in view of Lin et al. (US Pub No. 2011/0254151), as cited by Applicant.
With regards to claim 16, as set forth above, the above combination meet the limitations of claim 15.  However, they do not specifically disclose that the layer of nickel is plated with a layer of palladium.  
Lin et al. disclose a method of forming a bump structure for circuitry interconnections, wherein a layer of nickel is plated with a layer of palladium, thus increasing the reliability and bonding strength of the interconnection structures (Abstract; paragraph [0024], referring to a cap layer 34 may include nickel-palladium-gold, Figure 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the layer of nickel of the above combined references be plated with a layer of palladium, as taught by Lin et al., in order to increase the reliability and bonding strength of the interconnection structures (paragraph [0024]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al.,as applied to claim 1 above, and further in view of Walter et al..
	With regards to claim 17, as discussed above, Weekamp et al. meet the limitations of claim 1.  However, they do not specifically disclose that the first direct interface comprises a laminated layer of copper that is plated with a layer of nickel and a layer of gold.
Walter et al. disclose a method of creating gold contacts so as to result in an external surface having a high density of electrically conductive contacts concentrated within a very small area and designed to facilitate ready interconnection between elements, wherein a direct electrical interface comprises a laminated layer of copper that is plated with a layer of nickel and a layer of gold (Abstract; paragraphs [0038]-[0039], referring to a copper pad 22 that is plated with a layer of nickel 23 and gold 26; Figures 5-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first direct interface of Weekamp et al. comprise a laminated layer of copper that is plated with a layer of nickel and a layer of gold, as taught by Walter et al., in order to improve an interconnection between conductive contacts by providing a ready interconnection between the contacts and provide a high density of electrically conductive contacts concentrated within a small area (Abstract).
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp et al., alone, or in view of Lukacs et al., as applied to claim 1 above, and further in view of Martin et al. (US Patent No. 5,398,691).
With regards to claim 59, as discussed above, Weekamp et al. meet the limitations of claim 1.  However, they do not specifically disclose that their modular array further comprises support structures that respectively support the one or more array modules and a gimbal system mechanically coupled to the support structures and configured to cause, when actuated, changes in position and orientation of the one or more array modules relative to each other. 
Martin et al. disclose an arrangement for transesophageal ultrasonic imaging of the heart comprising an ultrasonic probe including an ultrasonic transducer array (120), an array holder (122) including two parallel spaced-apart strips (136), wherein extending outwardly from the side panels (138) of the array holder (122) are circular pivot shafts (139) that allow rotation of the array holder (122) (and hence ultrasonic transducer array) (column 13, lines 15-42; Figure 5, note that structures 122, 136, etc. serve as the “support structures”).  Pivot shafts (139) of the array holder (122) extend through circular openings (140) in upwardly extending parallel walls (142) of gimbal mount (124; “gimbal system”) to allow rotation of the transducer array (120) about a coordinate axis of the ultrasonic probe (column 13, lines 32-41; Figure 5, note that rotation of the transducer array would also change the position of the transducer array in the coordinate system).  The rotation of the transducer array allows for positioning of an ultrasonic scanning pattern to obtain multiple transverse images of a patient’s heart (column 10, lines 33-37).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gu et al. (US Pub No. 2016/0151043) disclose an ultrasound probe comprising a connection layer (40) including conductive material and non-conductive material (42) and connects ASIC 30 to the transducer array (paragraphs [0095]-[0097]; Figure 5).  Scarsella et al. (US Pub No. 2016/0282455) disclose an acoustic stack comprising an ASIC and conductive pads made of solder or conductive epoxy (paragraph [0020], Figure 3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793